FORM PX14A6G URBAN OUTFITTERS, INC. – URBN Filed: April 14, 2014 Notice of Exempt Solicitation. Definitive Materials. United States Securities and Exchange Commission Washington , D.C. 20549 Notice of Exempt Solicitation Pursuant to Rule 14a-103 1. Name of Registrant: Urban Outfitters, Inc. 2. Name of person(s) relying on exemption: a. Calvert VP S&P 500 Index Portfolio, acting through Calvert Investment Management,Inc. b. F&C Investments 3. Address of person(s) relying on Exemption: a. 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814 b. 1 Broadway, 14 th Floor, Cambridge, MA 02142 4. Written Materials: Attached are written materials, submitted pursuant to Rule 14a-6(g) promulgated under the Securities Exchange Act of 1934, in connection with a proxy proposal to be voted on at the Registrant’s 2014 Annual Meeting. IMPORTANT PROXY VOTING MATERIAL Shareholder Rebuttal to the Urban Outfitters, Inc.
